    
 

Case 1:21-cv-00860-GLS-TWD Document 1 1 Pagelof4.

RICT COURT . ND. Or 4,"

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

  

 

 

alt, Fron ei on )
ie rt , Fone Pilaintiff(s) ) Civil Case No: [72] -CV BOO
} 5
CP “ys. )  compLaint pursuant (@lS/ TwD)
) TO THE AMERICANS
Mbmty, Anthony ) WITH DISABILITIES ACT
)

10 beth Gueictad Ord divide pone Cekay

7

 

 

Plaintiff(s) demand(s) a trial by: (chery 1 COURT _ (Select only one).

 

 

 

Plaintiff(s) in the above-captioned action, allege(s) as follows:
JURISDICTION

1, This is a civil action seeking judgment, relief and/or damages brought pursuant to the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., as amended, for
discrimination based upon a disability and the failure to accommodate same. This Court
has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331 and 1343(4).

 

PARTIES Jn ae Ty Mead
. XY MIINAaVve
2: a. Plaintiff: Cr of AV} Ent Qrypoucat
Address: Z wn ‘

 

Lena ga, NY (ayo/
045-4 9/-94 30

b. Plaintiff:

 

Address:

 

 

 

Additional Plaintiffs may be added on a separate sheet of paper.
Case 1:21-cv-00860-GLS-TWD Document1 Filed 07/30/21 Page 2 of 4

a. Defendant:

 

Official Position:

 

Address:

 

 

 

b. Defendant:

 

Official Position:

 

Address:

 

 

 

Additional Defendants may be added on a separate sheet of paper.

My disability is as follows:

Pp tso/
Cauas by th dafe-Seaxb
Ado) + nacho
Se
Case 1:21-cv-00860-GLS-TWD Document1 Filed 07/30/21 Page 3 of 4

a The conduct complained of in this action involves:
(Check all that apply)

(A) a Failure to employ.

(B) Tor Termination of employment.

(C) oa of participation in public service or program.
(D) am re to make alterations to accommodate disability.

(E) Retaliation.

(G) ac: acts as specified below:
~ -_
MN jedical hk

6. FACTS

On the following page, set forth the facts of your case which substantiate your claim of
discrimination. List the events in the order they happened, naming defendants involved, dates and
places.

Note: Each fact should be stated in a separate paragraph; paragraphs should be
numbered sequentially.

You must include allegations of wrongful conduct as to EACH and EVERY
defendant in your complaint.

You may use additional sheets as necessary.
Case 1:21-cv-00860-GLS-TWD Document1 Filed 07/30/21 Page 4 of 4

7. PRAYER FOR RELIEF

WHEREFORE, plaintiff(s) request(s) that this Court grant the following relief:

bu set

I declare under penalty of perjury that the foregoing is true and correct.

DATED:

 

 

Signature of Plaintiff(s)
(all Plaintiffs must sign)
